Citation Nr: 1008358	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-07 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to December 17, 
2004, for the award of a 10 percent evaluation for residuals 
of fracture, right 4th metacarpal, with posttraumatic 
degenerative joint disease.

2.  Entitlement to a rating higher than 10 percent for 
residuals of fracture, right 4th metacarpal, with 
posttraumatic degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & J.P.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1955 to July 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in August 2007 by the 
undersigned Veterans Law Judge. 

In October 2006 and March 2008, the Board remanded these 
claims for additional development.  Unfortunately, the issue 
of entitlement to a rating higher than 10 percent for 
residuals of fracture, right 4th metacarpal, with 
posttraumatic degenerative joint disease is addressed in the 
REMAND portion of the decision below and is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A claim for an increased rating for residuals of 
fracture, right 4th metacarpal, with posttraumatic 
degenerative joint disease was received by the VA on January 
3, 2001, and denied by a rating decision of June 2001.  

3.  In August 2001, the Veteran submitted a timely notice of 
disagreement (NOD) to the June 2001 decision; a statement of 
the case (SOC) was not issued to the Veteran until October 
2005, after the Veteran submitted an additional statement 
asking for reevaluation in December 2004.

3.  The claim remained open until the rating decision of June 
2005 awarded a 10 percent rating, effective December 17, 
2004.

4.  The Veteran submitted a timely NOD to the June 2005 
rating decision expressing his disagreement with the 
effective date assigned.  

5.  There is no evidence of record prior to January 3, 2001 
which demonstrates that the Veteran would be entitled to a 10 
percent disability rating for his service-connected residuals 
of fracture, right 4th metacarpal, with posttraumatic 
degenerative joint disease.


CONCLUSION OF LAW

The criteria for an effective date of January 3, 2001, for a 
10 percent disability rating for residuals of fracture, right 
4th metacarpal, with posttraumatic degenerative joint disease 
have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to an Effective Date Prior to December 17, 
2004, for the Award of a 10 Percent Evaluation for Residuals 
of Fracture, Right 4th Metacarpal, with Posttraumatic 
Degenerative Joint Disease

The effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be on the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(b)(2).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155; Norris v. West, 12 Vet.  App. 413 
(1999).

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase.  In such cases, the Board must 
determine under the evidence of record the earliest date that 
the increased rating was ascertainable.  Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

The Veteran contends that he is entitled to an effective date 
earlier than December 17, 2004, for the award of an increased 
rating for his service-connected disability.  

Significantly, the Board notes the Veteran did not appeal the 
May 1980 rating decision that granted service connection and 
awarded a noncompensable disability rating, and he has not 
alleged that the May 1980 decision was clearly and 
unmistakably erroneous in assigning a noncompensable rating.  
Johnston v. Nicholson, 421 F.3d 1285 (Fed. Cir. 2005); Canady 
v. Nicholson, 20 Vet. App. 393 (2006).  Similarly, the 
Veteran has not argued that the October 1981, November 1983, 
and July 1999 rating decisions that denied his claims of 
entitlement to a compensable rating were clearly and 
unmistakably erroneous.  

After the rating decision of July 1999, no additional 
communication asserting entitlement to an increased rating 
was received from the Veteran until January 3, 2001.  In this 
statement, the Veteran requested reevaluation of his service-
connected right finger.  The RO denied the Veteran's claim 
for an increased rating in a June 2001 rating decision.  The 
Veteran submitted a timely NOD in August 2001; however, a SOC 
was not issued to the Veteran.  

Upon not receiving any information from the RO, the Veteran 
submitted an additional request for reevaluation of his 
service-connected disability in December 2004.  In a June 
2005 rating decision, the RO increased the Veteran's 
disability rating from 0 to 10 percent disabling, effective 
December 17, 2004.  The increase was based upon a May 2005 VA 
examination showing pain upon repetition of use.  The 
effective date was determined to be the date of the claim 
submitted in December 2004.

The Board has reviewed all communications received from the 
Veteran prior to December 2004.  The Board finds that the 
Veteran submitted a claim on January 3, 2001 requesting an 
increase in disability rating.  After the increase was denied 
in a June 2001 rating decision, the Veteran submitted a 
timely NOD in August 2001.  As such, the claim remained open.  
As stated previously, a claim for increase will be effective 
on the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. §§ 3.400, 3.400(b)(2).  The Veteran's claim for an 
increased rating was granted based on pain upon use of the 
right hand.  The Veteran asserts that he has always 
experienced this pain, and pain was also noted during the May 
2001 VA examination.  The Veteran submitted his claim for an 
increase in January 2001 and finality did not attach to the 
June 2001 rating decision.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  Therefore, the Board finds that the 
effective date for the increase will be on the date of 
receipt of the claim, January 3, 2001.

With regard to whether the evidence dated prior to January 3, 
2001, supports the award of an effective date earlier than 
January 3, 2001, the Board finds that it does not.  There are 
no other treatment records or lay statements dated within the 
year prior to the date the Veteran filed his claim for an 
increased rating in January 2001.

The preponderance of the evidence warrants an effective date 
of January 3, 2001, for the award of an increased rating.  
The appeal for a grant of an award of 10 percent prior to 
December 17, 2004 for residuals of fracture, right 4th 
metacarpal, with posttraumatic degenerative joint disease, 
may be granted as of January 3, 2001, but no earlier.  


ORDER

An  effective date of January 3, 2001, for the award of a 10 
percent disability rating for residuals of fracture, right 
4th metacarpal, with posttraumatic degenerative joint disease 
is granted, subject to the laws and regulations governing 
payment of monetary benefits.


REMAND

The Veteran is seeking a rating higher than 10 percent for 
his residuals of fracture, right 4th metacarpal, with 
posttraumatic degenerative joint disease.  He asserts his 
disability has increased in severity.

The Veteran should be afforded a new VA examination to 
determine the severity of his disability.  The Veteran was 
afforded the most recent VA examination for this disability 
in May 2005, more than four years ago.  The Board finds that 
a new examination is required to evaluate the current degree 
of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).

Additionally, if the Veteran is obtaining treatment for the 
disability, any updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  First, obtain any updated treatment 
records and associate them with the 
claims file.

2.  After any updated records have been 
obtained, schedule the Veteran for a VA 
examination to determine the severity 
of his service-connected residuals of 
fracture, right 4th metacarpal, with 
posttraumatic degenerative joint 
disease.  

Thorough musculosketal, joints, and 
neurological examinations of the right 
hand, wrist and arm should be 
conducted. 

Ask the examiner to discuss all 
findings in terms of the following 
diagnostic codes: 38 C.F.R. § 4.71a, 
Diagnostic Codes 5155, 5216 -5230 and 
38 C.F.R. § 4.124a, Diagnostic Codes 
8511 - 8716.  The pertinent rating 
criteria must be provided to the 
examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

3.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


